DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered. Claims 1, 3, 14, 24-28 are pending and are currently examined.

Withdrawn claim  rejections
Claim Rejections - 35 USC § 101
The rejection of claims 1, 3, 14, and 24-28 under 35 U.S.C. 101 is withdrawn in view of the amendments to the claims.

New claim rejections necessitated by amendment
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 14, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Borrebaeck et al. in view of Chen et al. and in further view of Katsiari et al. and Nadler et al. (all cited in the previous Office actions).
The claims are drawn to a method of selecting a subject suitable for lupus therapy and treating the subject, comprising: (a) identifying a subject as having five differentially regulated biomarkers of CD40, CD40L, CD86, CD80, and PD1; and
(b) administering a therapeutic agent to the subject.
The markers may be down-regulated (CD40) or upregulated (CD40L).
Borrebaeck et al. teaches a method for determining a Systemic Lupus Erythematosus-associated disease state in a subject comprising the steps of: a) providing a sample to be tested; and b) measuring the presence and/or amount in the test sample of one or more biomarker(s) selected from the group defined in Table 1; wherein the presence and/or amount in the test sample of the one or more biomarkers selected from the group defined in Table 1 is indicative of a Systemic Lupus Erythematosus-associated disease state ([0005]). Two of the markers in Table 1 are CD40 and CD40L. Also, in Table 9 of the reference indicates that the CD40 is downregulated, while in Table 3B CD40L is upregulated in the urine.
Even though the reference does not indicate specific treatment for SLE, it concludes that monitoring of protein expression profiles related to SLE phenotype and disease activity is instrumental in order to optimize the treatment of this incurable disease [0289].
Chen et al. further establishes the importance of CD40-CD40L axis, together with
other markers, for diagnosing SLE, disclosing that soluble forms of PD1, CD28, CD80, CD86 and CTLA-4 can be found in sera of patients (thus upregulated) suffering from autoimmune diseases such as systemic lupus erythematosus ([0092]). 
Katsiari et al. further underscore the importance in the detection of CD40L in SLE
cases. Katsiari specifically indicated that CD40L is overexpressed on the surface of T and B cells from patients with systemic lupus erythematosus (SLE).  Treatment of lupus-prone mice with an anti-CD40L mAb prevents the development of nephritis and increases survival underscoring the critical role of CD40/CD40L interactions in the pathogenesis of the autoimmune response leading to tissue damage (p.54).
When considered in their totality, the references mentioned above establish that
it would have been obvious to consider the differential expression of CD40, CD40L,
CD86, CD80, and PD1 for a method for diagnosing SLE since the markers were known
to be associated with lupus. Further, a skilled practitioner would have proceeded to treat
the subject with known and tested methods such as administering anti-CD40L antibodies. The teachings have to be considered in combination and when read together, they mirror the knowledge in the art at the time that the invention was made and thus the artisan would have applied known and tested methods in the art to solve a medical problem with reasonable expectation of success given the knowledge in the art.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647